Title: From George Washington to Brigadier General James Potter, 31 October 1777
From: Washington, George
To: Potter, James



Sir
Head Quarters [Whitpain Township, Pa.] 31st October 1777

As soon as the Schuylkill is fordable, I shall send over a large body of Militia to you, for the purpose of executing some particular matters. The principal are, to endeavour to break up the Road by which the enemy have a communication with their shipping over the Islands if it is practicable and to remove the running Stones from the Mills in the neighbourhood of Chester and Wilmington. This last, I would have you undertake immediately with your present force, as I have information that the Enemy are about making a detachment to Wilmington, probably with an intent to take post there, and secure the use of the Mills. To execute this matter at once, you should impress a sufficient number of Waggons for the purpose, without letting any person know what they are for, and send them under good Officers with sufficient parties to the following Mills. Lloyd’s about two Miles on this side of Chester. Shaws about one Mile back of Chester. Robinson’s on Naamans Creek and the Brandywine Mills. If there are any others that I have not mentioned, contiguous to the River, they are also to be dismounted. Many of the Mills have spare runners, they must also be removed. The stones should be marked with Tar and grease or in some other manner, that it may [be] known to what Mills they belong, that they may be returned and made use of in future, And they should be moved to such distance that the Enemy cannot easily recover them. If there is any Flour in the Mills, it should be removed, if possible, after the Stones are secured. I am informed that there is considerable quantity in Shaw’s particularly, which there is reason to beleive is intended

for the Enemy. It is very convenient to the Navigation of Chester Creek and should therefore be first taken care of. I beg you may instantly set about this Work for the reason before mentioned. That no previous alarm may be given, let a certain day and a certain hour be fixed upon for the execution of the whole, at one time and even the Officers who are to do the Business should not know their destination till just before they set out, lest it should take wind.
I have yours of Yesterday afternoon and am glad to hear that the flood had done so much damage to the Meadows, endeavour by all means to keep the breaches open. When the party that I mentioned in the former part of my letter gets down, I hope you will be able to break up the dykes effectually. I am &c.

P.S. I have desired Capt. Lee of the light Horse to give you any assistance that you may want.

